Title: To George Washington from Benjamin Lincoln, 28 November 1780
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Boston Novr 28th 1780
                        
                        The committee on ways and means have now before them the resolves of Congress of the 4th instant in which
                            part of the necessary supplies for the next campaign are apportioned on the several States—as also their circular letter
                            calling in the most rational and energetic terms for a speedy and punctual compliance.
                        It is with pleasure, I can assure your Excellency, that this State convinced of the necessity, fitness and
                            importance of the requisition are determined to enter seriously into the matter; and that this and raising the men to fill
                            up our battalions will claim their constant deliberations untill compleated; and as far as I can learn the sentiment of
                            the people they will warmly second their views and give the most prominent support & speedy execution to all their
                            resolves.
                        In the same resolve of Congress, it is provided that the articles shall be delivered by the respective States
                            at the several periods therein pointed out; and at such place or places as the commander in chief shall direct. Your
                            Excellency’s early determination on this matter will greatly facilitate the business, save much of the expence and prevent
                            many of the evils, which have been too often felt by delays (some times unavoidable) of land transportation. For the
                            trouble of transporting the salt and driving the cattle on foot bears little proportion with that of transporting the
                            whole after salted—If your Excellency can now determine to what point or points the supplies might finally be drawn,
                            different Magazines may be immediately fixed on in this State to the case of the inhabitants & equally safe and
                            beneficial for the common interest.
                        We are now under the former requisition of Congress for a monthly supply of beef. Whether their last demand
                            is to supercede that or not, or whether it is to come in aid thereto is no where by them fully ascertained. If it is
                            expected that the monthly supply be continued the earliest notice of it should be given to prevent that deficiency in
                            supplies, which an omission of them would necessarily create.
                        The beef on foot is to be delivered at such times and places as the Commissary
                            shall direct—As this supply will be necessary and must be thrown in at different periods, and as provision for the whole
                            which will be demanded prior to the first of May or June must now or soon be made, no step would be more likely to insure
                            a perfect & a regular delivery than a speedy information at what times, places and in what numbers they will be
                            needed and must be had—As the commissary General I know cannot give a full and satisfactory answer without your
                            Excellencys perticular instructions, and as it is a matter of some importance to a regular supply of the army on which
                            depends the success of our arms; and a deficiency in which may render abortive the best concerted plans—I rest assured
                            that your Excellency will excuse my rehearsing this matter to you though Congress in their resolves seem to have placed
                            the direction of it in an other person.
                        As all our success under God depends on a regular ample & constant supply of the army every measure
                            adopted which in its consequences may in the smallest degree tend to render this supply doubtful and uncertain may with
                            decency be pointed out, however dignified and respectable the body in which such a measure had its origin. Whether the
                            following resolve of Congress has that tendency or not your Excellency will judge.
                        "Resolved that if it shall appear on adjustment of the quotas of the several States, that any State has
                            supplied more than its due proportion in value every such State shall be paid the value of the surplus at the rates
                            aforesaid in specie with interest at six percent per annum from the time such surplus shall have been deposited as a bove
                            directed and every State which shall have failed to supply its due proportion shall be charged with the deficiency at the
                            rates aforesaid and the like interest thereon from the time the same ought to have been deposited."
                        By this resolve if we can suppose it possible that any State should think her perticular interest could be
                            promoted seperately from the general good and be so lost to a sense of her sacred obligations plighted in the
                            Confederation she might greatly avail her self. For the several articles do really cost double the money they stand rated
                            at by Congress: hence the deficient State saves all her trouble of collecting & half of her expences at least,
                            while that people who are making every exertion necessary for the support & speedy terminations of the war are not
                            only disappointed in their views, from the neglect of others but are saddled with double expence.Your Excellency will not
                            think I am arrogating to this State when I claim for her the merit of throwing in more then her proportion of the scanty
                            supplies of the last campaign, merit it must be called, for she knew at the time she did it, that she should receive for
                            the ballance in her favor only one half of what the articles cost her in new money, which she was oblige to emit at
                            Eighty prCent discount; this also was done at a time when she might have had for those articles an ample price by
                            supplying our allies in conjunction with others—This matter has been passed over hitherto without many animadversions or
                            much difficulty: but I apprehend if this order is continued without any amendment we shall feel, through the whole of the
                            next campaign the ill consequences of it—Policy and justice will ever call civil socities to encourage and reward the
                            virtuous and leave the delinquent to feel all the evils & ill consequences of his own neglect.
                        I hope Your Excellency will not suppose that any partialty for this State has drawn
                            these observations from me—Was I not convinced that the well being & happiness, if not the very being of the Army
                            may in some measure depend on an alteration of the present system I should have left the ill consequences, which may
                            attend it, to have been pointed out & represented by the civil guardians of the people. I have the honor to be My
                            dear General with every of sentiment of regard & esteem your Excellency most Obedt & most humble servant
                        
                            B. Lincoln
                        
                    